The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed June 14, 2021.  Acknowledgement is made of Applicant's amendment to independent Claim 21 limiting the scope of element “A” in Formula (I) to an optionally substituted naphthyl group, cancelling the embodiment drawn to prevention, and limiting the angiogenesis and/or lymphangiogenesis-related disease, disorder or condition to those that are SOX7, SOX17, or SOX18-dependent and are selected from the group consisting of cancer, ophthalmic disease, disorder or condition, a renal disease, disorder or condition, atherosclerosis, and hypotrichosis-lymphedema-telangiectasia syndrome (HLTS).  Acknowledgement is made of the cancellation of Claims 22, 26 and 33.  
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   


Status of Claims
Claims 21, 23 – 25, 27 – 32 and 34 – 40 are currently pending and under examination.
Priority
This application 16/472,882, filed 06/23/2019 is a national stage entry of PCT/AU2017/051439, International Filing Date: 12/21/2017.  PCT/AU2017/051439claims foreign priority to 2016905362, filed 12/23/2016.

Withdrawn Rejections


Claim rejections – 35 USC § 112
The rejection of Claims 21 and 26 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, over the language “an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition”, is rendered moot and is withdrawn in response to Applicant’s amendment incorporating the features clarifying the scope of “an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition” from now cancelled Claims 22 and 26. 

Claim rejections – 35 USC § 102
The rejection of Claims 21 – 31 under 35 U.S.C. 102(a)(1) as being anticipated by Youngren et al. in Breast Cancer Research and Treatment 94:37 – 46 (2005) as evidenced by Zhang et al. in Oncology Reports 35:3721 – 3727 (2016) is rendered moot and is withdrawn in response to Applicant's amendment to independent Claim 21 limiting the scope of element “A” in Formula (I) to an optionally substituted naphthyl group.

Claim rejections – 35 USC § 103
The rejection of Claims 21 – 31 under 35 U.S.C. 103(a) as being unpatentable over Gerhäuser et al. in WO2001074753 as evidenced by Eskander et al. in Therapeutic Advances in Medical Oncology 6(6), 280 – 292 (2014) and Petrovic et al. in PLOS One 1 – 21 (2015); DOI:10.1371/journal.pone.0143591 is rendered moot and is withdrawn in response to Applicant's amendment to independent Claim 21 limiting the scope of element “A” in Formula (I) to an optionally substituted naphthyl group.

Maintained Rejections

 Claim Rejections – Improper Markush Group
Claims 21, 23 – 25, 27 – 32 and 34 – 40 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or 
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
This rejection is formally maintained but has been amended in response to Applicant’s amendment to Claim 21 cancelling the embodiment drawn to prevention.
Amended Claim 21 is drawn to a method of treatment of an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition wherein the angiogenesis and/or lymphangiogenesis-related disease, disorder or condition is SOX7, SOX17, or SOX18-dependent and is selected from the group consisting of cancer, ophthalmic disease, disorder or condition, a renal disease, disorder or condition, atherosclerosis, and hypotrichosis-lymphedema-telangiectasia syndrome (HLTS). 
The diseases recited in amended Claim 21 as being angiogenesis and/or lymphangiogenesis-related, and SOX7, SOX17, or SOX18-dependent encompass a wide variety of alternative renal, ophthalmic or cancer diseases, disorders or conditions; in addition to atherosclerosis, and hypotrichosis-lymphedema-telangiectasia syndrome (HLTS).   Said diseases, disorders or conditions are in different recognized disease classes and are directed to distinct patient populations.  As such, the compounds of Formula 1 as recited in amended Claim 21, are not directed to a common use.  
 In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a as well as a common use that flows from the substantial structural feature. (Emphasis added) This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 
In order to overcome this rejection, Applicant may amend claim 21 by limiting the the angiogenesis and/or lymphangiogenesis-related disease, disorder or condition to either a) cancer, b) renal disease, disorder or condition; or c) ophthalmic disease, disorder or condition, atherosclerosis, and hypotrichosis-lymphedema-telangiectasia syndrome (HLTS), atherosclerosis, and hypotrichosis-lymphedema-telangiectasia syndrome (HLTS) such that the compounds in amended Claim 21, which share a substantial structural feature, also share a common use that flows from said substantial structural feature.

Response to Arguments
Applicant argues (Remarks, page 8):
Claims 21-40 stand rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. With this response, Claims 21, 23, 25, 32, 34, 36, and 37 have been amended to clarify aspects of the claimed subject matter, obviating the rejection. Applicant respectfully requests withdrawal of the rejection.

Applicant’s argument has been carefully considered but is not found to be persuasive.  Applicant’s response merely asserts that the amended claims, which allegedly “clarify aspects of the claimed subject matter”, overcome the rejection.  However, Applicant’s argument fails to address the basis for the rejection which relies on, specifically, that a proper Markush Group share a substantial structural feature as well as a common use that flows from the substantial structural feature.  As discussed in the current rejection, the amended claims share a substantial structural feature but do not share a common use that flows from the substantial structural feature.   Because Applicant has not provided any argument as to why the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature the rejection is maintained for reasons of record.

Claim rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection is formally maintained but has been amended in response to Applicant’s amendment to Claim 21 cancelling the embodiment drawn to prevention.
Claims 21, 23 – 25, 27 – 32 and 34 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with This is a Scope of Enablement Rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations" (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of treatment of an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition comprising administering to a subject an effective amount of a compound of Formula 1 as recited in amended Claim 21, wherein the angiogenesis and/or lymphangiogenesis-related disease, disorder or condition, are those diseases, disorders or conditions that are SOX7, SOX17 or SOX18- dependent and is selected from the group consisting of cancer, ophthalmic disease, disorder or condition, a renal disease, disorder or condition, atherosclerosis, or hypotrichosis-lymphedema-telangiectasia syndrome (HLTS).  Thus, the claims taken together with the specification, imply that a) compounds of Formula 1 can treat any putative angiogenesis and/or lymphangiogenesis-related disease, disorder or condition that is SOX7, SOX17 or SOX18- dependent. 
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
First, it should be noted that there are hundreds of different types of cancer. MedicineNet.com (http://www.medterms.com, 2004) defines cancer as "an abnormal growth of cells which tend to proliferate in an uncontrolled way and in some cases to 
It is well established in the literature that there are hundreds of type of cancers and each cancer condition is a reflection of different causative factors and different cellular behaviors; one compound capable of treating one type of cancer is unlikely to be useful in treating other types of cancer.
The treatment of cancer generally cannot possibly be considered enabled.  As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
in vitro results have been unsuccessful when assayed in vivo because of the complexity of the disease mechanisms by which different cancers operate.
With respect to the limitation drawn to any “angiogenesis and/or lymphangiogenesis-related disease, disorder or condition”, Berger et al. discloses in Nature Reviews Cancer volume 8, pages 592–603 (2008), “in some cases (both in humans and in mouse models of cancer) anti-angiogenic therapies produce initial responses followed almost inevitably by progression, thereby affording appreciable but limited survival advantage. In other cases there is no objective benefit. Increasing evidence supports the proposition that progression and mortality following a period of benefit reflects an adaptive response by tumours, manifesting 'evasive resistance' to angiogenesis inhibitors. By contrast, patients for whom there is no tangible benefit indicate that an intrinsic resistance to angiogenesis inhibitors exists”.  Berger continues: “Evasive resistance to VEGF pathway inhibitors (and arguably other angiogenesis inhibitors) involves a number of distinct and interrelated mechanisms that may be 
Additional evidence of unpredictability in the art is provided by Kamb, A.  in Nature Reviews 4, 161 – 165 (2005) in a reference entitled: What’s wrong with our cancer models?  Kamb discloses that “standard models for testing cancer drugs include cultured human tumour cell lines, and rodent xenografts that comprise many of the same human lines grown subcutaneously in immuno-compromised animals (TABLE 3). One problem with these models is the artificial nature of tumour cell lines that are typically passaged for many generations in culture, and which might not be representative of the tumour in its native state. Cells in culture lack the architectural and cellular complexity of real tumours, which incorporate inflammatory cells, vasculature and other stromal components. Xenografts have some stroma, but it is murine, not human. In addition, the xenograft–host interactions under the skin might be different from those in the tissue of tumour origin. Whereas normal human tumours develop over a number of years, mouse xenografts are chosen so that they can be assayed in the timeframe of days or weeks. Perhaps most importantly, even if a xenograft represents significant aspects of the tumour from which it was derived, it probably captures only a fraction of the total genetic/epigenetic heterogeneity of a given tumour subtype” (page 162).

With respect to the elected disease, the proliferative disease (a ‘cancer’) “angiosarcoma, as discussed in Angiosarcoma at http://web.archive.org/web/ 20151110114646/https://emedicine.medscape.com/article/276512-overview, an angiosarcoma (AS) is an uncommon malignant neoplasm characterized by rapidly proliferating, extensively infiltrating anaplastic cells derived from blood vessels and lining irregular blood-filled spaces. Specialists apply the term angiosarcoma to a wide range of malignant endothelial vascular neoplasms that affect a variety of sites.  Angiosarcomas are aggressive and tend to recur locally, spread widely, and have a high rate of lymph node and systemic metastases.  The rate of tumor-related death is high.
With respect to the limitation that the diseases, disorders or conditions that are treated be “SOX7, SOX17 or SOX18-dependent”, as recited in amended Claim 21, the specification fails to disclose any limitation definition of ‘SOX7, SOX17 or SOX18-dependent’.  However, this limitation is reasonably construed as requiring that the target of any specific putative angiogenesis and/or lymphangiogenesis-related disease, disorder or condition express some measurable amount of SOX7, SOX17 or SOX18.  The issue at hand therefore is whether the art would predict that inhibition of a specific protein expressed in a subject having the angiogenesis and/or lymphangiogenesis-related disease, disorder or condition of cancer would lead to treatment of said disease, disorder or condition.  Iqbal discloses in Molecular Biology International Volume 2014, disappointing in other HER2 overexpressing cancers (Abstract, Emphasis added).  Accordingly, in view of the lack of a strong correlation between inhibition of HER2 and the successful treatment of cancers that are all, arguably HER2-dependent, it would be highly unpredictable, absent additional evidence, whether the compounds of Formula 1 would effectively treat all of the claimed SOX7, SOX17 or SOX18-dependent diseases, disorders or conditions.
(5) The relative skill of those in the art: 
The level of skill in the art of treatment of angiogenesis and/or lymphangiogenesis-related disease, disorder or condition, e.g. cancer is high, with the skilled artisan typically possessing an advanced degree such as a Ph.D. or MD. However, due to the unpredictability in the pharmaceutical art (specifically with respect to treatment of all cancers generally, and, more specifically, angiosarcomas), as discussed above, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compound exhibits the desired pharmacological activity.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds which fall within the scope of a claim will possess the alleged activity.  The specification provides a listing of putative angiogenesis and/or lymphangiogenesis-related diseases, disorders or conditions.  Applicant considers treatable with compounds of Formula 1; and data in Table 1 (page 80) showing the ability of 44 compounds of the invention (Sm1 – Sm44) to inhibit SOX18-DNA binding and 14 compounds (Sm1 – Sm14) that inhibit SOX18-dependent transactivation in vitro.  
The specification discloses that Sm4 increases survival and reduces lung metastases and increases survival in BALB/c mice inoculated with metastatic 4T1.2 mammary carcinoma cells, a cell line disclosed as expressing SOX18.  
Thus, the issue becomes whether the skilled artisan would conclude that data providing evidence that 44 compounds in the broadly claimed genus are effective to inhibit SOX18-DNA binding and 14 compounds (Sm1 – Sm14) that inhibit SOX18-dependent transactivation in vitro is sufficient to extrapolate to the use of millions of different compounds, having substantially different structures, for the treatment of entire  diseases which have been notoriously difficult to treat.  Receptor activity is generally unpredictable (see Iqbal, above) and the data provided is insufficient for one of ordinary skill in the art to extrapolate to the full scope of the claimed angiogenesis and/or lymphangiogenesis-related diseases, disorders and conditions, even those that are SOX7, SOX17 or SOX18-dependent.
The disclosure does not provide how this in vitro data correlates to the treatment of the assorted diseases claimed. See MPEP 2164.02 ("The issue of "correlation" is related to the issue of the presence or absence of working examples. "Correlation" as used herein refers to the relationship between in vitro ... assays and a disclosed or a claimed method of use. An in vitro ... example, in the specification, in effect, constitutes a "working example" if that example "correlates with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute "working examples." ... For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art ... would expect the claimed genus could be used in the manner without undue experimentation").  While Applicants do indeed make various statements in the specification that their claimed compounds will effectively treat the genus of claimed diseases, disorders or conditions, such statements rely on data (wherein the cancer is a rodent breast cancer xenograft) for a single compound, the elected compound of Formula 1, Sm4, and thus are not supported by conclusive examples commensurate in scope with the claimed invention.
It is further noted that even if there were a nexus for the treatment of the elected form of cancer, angiosarcoma with the elected compound of Formula 1 (Sm4), there is 
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the unpredictability of treating any claimed angiogenesis and/or lymphangiogenesis-related disease, disorder or condition, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims. 
Response to Arguments
Applicant argues (Remarks, page 9):
Claims 21-40 stand rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph. With this response, Claim 21 has been amended to include angiogenesis and/or lymphangiogenesis-related diseases, disorders, or conditions of claims 22 and 26, obviating the rejection. Applicant respectfully requests withdrawal of the rejection.

Applicant’s argument has been carefully considered but is not found to be persuasive.  Applicant’s response merely asserts that the amended claims, which now “include angiogenesis and/or lymphangiogenesis-related diseases, disorders, or conditions of claims 22 and 26” “obviates” the rejection.  However, Applicant’s argument fails to address the basis for the rejection which explains why,  in accordance with the factors set forth by the Wands Court in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988), one of ordinary skill in the art would be burdened with undue   Accordingly, the rejection is maintained for reasons of record.

Conclusion
Claims 21, 23 – 25, 27 – 32 and 34 – 40 are rejected.  No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS HEYER/Primary Examiner, Art Unit 1628